DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, final filed on October 10, 2019, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings, final filed on October 10, 2019, are accepted.

Specification
The specification, final filed on October 10, 2019, is accepted.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the method of claim 13”, which should be corrected to “the data processing system of claim 13”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite “reading successively a plurality of memory partitions of the model of the NN”. This judicial exception is not integrated into a practical application because the claims only describe protecting the model of the NN within its own system and there is no transfer of the model of the NN across a network that would necessitate protection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims do not recite limitations that describe the transfer of encrypted or hash segments across a network. The hash segments are only concatenated back into the model of the NN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 5, 7, 9 – 10, 12 – 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173571 A1 to Huang et al., (hereinafter, “Huang”) in view of US 20120124381 A1 to Kim.
Regarding claim 1, Huang teaches a computer-implemented method for protecting a model of a neural network (NN), the method comprising: reading successively a plurality of memory partitions of the model of the NN; [Huang, para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.] determining if a size of a memory partition of the plurality of memory partitions of the model is greater than a pre-configured memory size; [Huang, para. 5 discloses for the one layer, determining a number of slices based on the filter size, that the contiguous space is divided into a plurality of regions, each region being contiguous;] combining the memory partition with one or more additional memory partitions of the plurality of memory partitions of the model to fit a combined partition into the pre-configured memory size in response to determining that the size of the memory partition is less than the pre-configured memory size [Huang, para. 38 discloses a convolution layer may be a depthwise separable convolution. In such scenario, a convolution layer may be factorized into a depthwise convolution and a 1×1 pointwise convolution to combine the outputs of the depthwise convolution. The convolution layer may be split into a layer for filtering (i.e., depthwise convolution layer) and a layer for combining (i.e., pointwise convolution layer). In some cases, in a depthwise convolution layer, a single filter may be applied to each input channel, and in a pointwise convolution layer, a 1×1 convolution may be performed to combine the output of the depthwise layer. In some cases, both of the depthwise convolution layer and the pointwise convolution layer are followed by an activation layer.], but Huang does not teach segmenting the memory partition of the model into a plurality of segments, each segment having a size of the pre-configured memory size, in response to determining that the size of the memory partition is greater than the pre-configured memory size; hashing each of the plurality of segments and the combined partition to generate a plurality of hash segments; and concatenating the plurality of hash segments into a concatenated hash segment of the model of the NN.
However, Huang in view of Kim does teach segmenting the memory partition of the model into a plurality of segments, each segment having a size of the pre-configured memory size, in response to determining that the size of the memory partition is greater than the pre-configured memory size; [Kim, para. 71 discloses the dividing unit 510 may divide a content 600 into a plurality of segments, for example, segments 610 through 617. Para. 6 discloses a high capacity multi-media file may be divided into fragments or segments that are a predetermined size through a fragmentation process to transmit the high capacity multi-media file. The fragments of the divided multi-media file may be separately stored and managed in a plurality of hosts, for example, in a distribution structure such as a Peer-to-Peer (P2P) structure.] hashing each of the plurality of segments and the combined partition to generate a plurality of hash segments; [Kim, para. 72 discloses the hash unit 520 may calculate hash values 620 through 627 of the plurality of segments 610 through 617, respectively. The hash unit 520 may calculate an initial hash value by hashing the content 600 before the content is divided. Para. 73 discloses he content hash generating unit 530 may generate a content hash value based on the hash values 620 through 627 of the plurality of segments 610 through 617. As another example, the content hash generating unit 530 may generate the content hash value by performing another hash using the hash values 620 through 627 of the plurality of segments 610 through 617 as a factor of a hash function. The content hash generating unit 530 may generate the content hash value by connecting and hashing the hash values 620 through 627 of the plurality of segments 610 through 617.] and concatenating the plurality of hash segments into a concatenated hash segment of the model [Kim, para. 76 discloses The verification information generating unit 530 may generate the verification information 640 including respective hash values 620 through 627 of the plurality of segments 610 through 617 and the signature value. Fig. 6 displays the concatenation of signature value] of the NN [Huang, para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.].
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Kim’s system with Huang’s system, with a motivation to detect the forgery or falsification, a scheme that includes a digital signature of a publisher in a multi-media file has been proposed. If a file is divided into a plurality of segments, the integrity of each segment and whether a corresponding segment is a part of the multi-media file should be verified. [Kim, para. 6]
	
As per claim 2, modified Huang teaches the method of claim 1, wherein the memory partitions comprise model weights and metadata of the NN model. [Huang, para. 36 discloses the convolutional layers and fully-connected layers may include parameters or weights. These parameters or weights can be learned in a training phase. The parameters may be trained with gradient descent so that the class scores that the CNN computes are consistent with the labels in the training set for each image. The parameters may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as the production or application process.]

As per claim 4, modified Huang teaches the method of claim 2, but Huang further teaches wherein the metadata comprises one memory partition that is less than the pre-configured memory size, [Huang, para. 39 discloses Each convolution layer may comprise a plurality of parameters for the convolution operations. One or more filters may be comprised in each convolution layer. Each filter may comprise one or more parameters or weights. The size of the filters/kernels and the number of filter/kernels may together determine the parameters required for each convolution layer. For example, a convolution layer may comprise four kernels each is a 2×2 plane for three channels thus the resulting total number of weights for the layer is 4×2×2×3. In some embodiments, parameters may also include biases.] and wherein combining the memory partition with one or more additional memory partitions of the plurality of memory partitions of the model to fit a combined partition into the pre-configured memory size comprises treating the metadata separately from the model weights. [Huang, para. 38 discloses a convolution layer may be a depthwise separable convolution. In such scenario, a convolution layer may be factorized into a depthwise convolution and a 1×1 pointwise convolution to combine the outputs of the depthwise convolution. The convolution layer may be split into a layer for filtering (i.e., depthwise convolution layer) and a layer for combining (i.e., pointwise convolution layer). In some cases, in a depthwise convolution layer, a single filter may be applied to each input channel, and in a pointwise convolution layer, a 1×1 convolution may be performed to combine the output of the depthwise layer. In some cases, both of the depthwise convolution layer and the pointwise convolution layer are followed by an activation layer.]

Regarding claim 5, modified Huang teaches the method of claim 1, but Huang does not teach further comprising writing the concatenated hash segment of the model of the NN into the model of the NN.
	However, Huang in view of Kim does teach further comprising writing the concatenated hash segment of the model [Kim, para. 72 discloses the hash unit 520 may calculate hash values 620 through 627 of the plurality of segments 610 through 617, respectively. The hash unit 520 may calculate an initial hash value by hashing the content 600 before the content is divided. Para. 73 discloses he content hash generating unit 530 may generate a content hash value based on the hash values 620 through 627 of the plurality of segments 610 through 617. As another example, the content hash generating unit 530 may generate the content hash value by performing another hash using the hash values 620 through 627 of the plurality of segments 610 through 617 as a factor of a hash function. The content hash generating unit 530 may generate the content hash value by connecting and hashing the hash values 620 through 627 of the plurality of segments 610 through 617. Para. 9 discloses a packet generating unit to generate a packet for each of the plurality of segments, each packet including a corresponding segment, verification information associated with the corresponding segment, and the signature value.] of the NN into the model of the NN. [Huang, para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.].
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Kim’s system with Huang’s system, with a motivation to detect the forgery or falsification, a scheme that includes a digital signature of a publisher in a multi-media file has been proposed. If a file is divided into a plurality of segments, the integrity of each segment and whether a corresponding segment is a part of the multi-media file should be verified. [Kim, para. 6]

Regarding claim 7, modified Huang teaches the method of claim 1, but Huang does not teach wherein concatenating the plurality of hash segments into a concatenated hash segment comprises: hashing the concatenated hash segment to generate a hash of the concatenated hash segment; and encrypting the hash of the concatenated hash segment using a private key of a public, private key pair.
	However, Kim does teach wherein concatenating the plurality of hash segments into a concatenated hash segment comprises: hashing the concatenated hash segment to generate a hash of the concatenated hash segment; [Kim, para. 72 discloses the hash unit 520 may calculate hash values 620 through 627 of the plurality of segments 610 through 617, respectively. The hash unit 520 may calculate an initial hash value by hashing the content 600 before the content is divided. Para. 73 discloses he content hash generating unit 530 may generate a content hash value based on the hash values 620 through 627 of the plurality of segments 610 through 617. As another example, the content hash generating unit 530 may generate the content hash value by performing another hash using the hash values 620 through 627 of the plurality of segments 610 through 617 as a factor of a hash function. The content hash generating unit 530 may generate the content hash value by connecting and hashing the hash values 620 through 627 of the plurality of segments 610 through 617. ] and encrypting the hash of the concatenated hash segment using a private key of a public, private key pair. [Kim, para. 15 discloses a hash unit to calculate a hash value of each of the plurality of segments, a content hash generating unit to generate a content hash value based on the hash values of the plurality of segments, a signature unit to sign the content hash value with a signature key to generate a signature value, and a verification information generating unit to generate verification information including the hash values of the plurality of segments and the signature value. Para. 5 discloses A digital signature is one of a plurality of representative schemes that may be used to authenticate a source of data that is transmitted via a network and may provide data integrity. The digital signature may compress data using a one-way hash function to compress the date to be a predetermined size, and may perform a predetermined operation using a private key of a user. The private key may be a signature key through a public key cryptosystem that is used to generate a signature value. The signature value may be verified based on the corresponding public key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Kim’s system with Huang’s system, with a motivation to detect the forgery or falsification, a scheme that includes a digital signature of a publisher in a multi-media file has been proposed. If a file is divided into a plurality of segments, the integrity of each segment and whether a corresponding segment is a part of the multi-media file should be verified. [Kim, para. 6]

Regarding claim 9, Huang teaches a data processing system, comprising: a processor; a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations [Huang, para. 7 discloses The system comprises: one or more processors; and one or more memories having instructions stored thereon which when executed by the one or more processors cause the one or more processors to perform: storing the plurality of items in a contiguous space within a main memory, issuing an instruction to transmit the plurality of items from the main memory to a random-access memory (RAM) on a chip, wherein the instruction contains an address and a size that together identify the contiguous space, and wherein the chip includes a computing unit comprising a plurality of multipliers; and instructing the computing unit on the chip to: retrieve multiple of the plurality of items from the RAM; and perform a plurality of parallel operations using the plurality of multipliers with the multiple items to yield output data.]. For the rest of the limitation, it has features similar to the features within claim 1, therefore, it is rejected in a similar manner.

	Regarding claim 10, it has features similar to the features within claim 2, therefore, it is rejected in a similar manner.

Regarding claim 12 – 13, they have features similar to the features within claim 4 – 5, therefore, they are rejected in a similar manner.

Regarding claim 15, it has features similar to the features within claim 7, therefore, it is rejected in a similar manner.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173571 A1 to Huang et al., (hereinafter, “Huang”) in view of US 20120124381 A1 to Kim in further view of US 20200304573 A1 to Resch et al., (hereinafter, “Resch”).
Regarding claim 3, modified Huang teaches the method of claim 2, but Huang does not teach wherein combining the memory partition with one or more additional memory partitions of the plurality of memory partitions of the model to fit a combined partition into the pre-configured memory size comprises: combining as many of the model weights as can be combined without a size of the combined partition of the model weights exceeding the pre-configured memory size.
However, Resch does teach wherein combining the memory partition with one or more additional memory partitions of the plurality of memory partitions of the model to fit a combined partition into the pre-configured memory size comprises: combining as many of the model weights as can be combined without a size of the combined partition of the model weights exceeding the pre-configured memory size. [Resch, para. 59 discloses the determined, optimal slice size of an IDE can be determined based on the corresponding weight of the data and/or can be based on one or more types of data of the IDE. In particular, the optimal slice size of an original IDE can be determined as a function of the assigned weight of an original IDE based on the contents and/or data type of the original IDE, and the original IDE can be combined and/or split in accordance with the optimal slice size dictated by the assigned weight. For example, an original IDE can be split into multiple IDEs, where the size of each of the multiple IDEs, dictating how many multiple IDEs will result from the original IDE, is a function of the assigned weight. As another example, an original IDE can be combined with multiple other IDEs, where the size of the combined IDE is a function of the weight of the original IDE and/or the same or different weight of the multiple other IDEs, thus dictating how many IDEs and/or sizes of the IDEs that are selected for combination to meet this desired size of the combined IDE.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Resch’s system with Huang’s system, with a motivation to store in the DSN can be different sizes for different IDEs, based on different, relative weights assigned to different IDEs. Furthermore, the resulting slices for different IDEs stored in the DSN can dynamically change as relative weights change as new data is added or system parameters change, where existing IDEs in memory are further split and/or merged over time to adapt to the dynamically changing weights, resulting in larger or smaller slices and/or resulting in more or fewer slices. [Resch, para. 60]

Regarding claim 11, it has features similar to the features within claim 3, therefore, it is rejected in a similar manner.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173571 A1 to Huang et al., (hereinafter, “Huang”) in view of US 20120124381 A1 to Kim in further view of US 11119798 B2 to Tshouva et al., (hereinafter, “Tshouva”).
Regarding claim 6, modified Huang teaches the method of claim 5, but modified Huang does not teach wherein the concatenated hash segment is written into the model of the NN in an NN executable loadable file (ELF) prior to loading and execution of the NN ELF by the NN.
	However, Tshouva does teach wherein the concatenated hash segment is written into the model of the NN in an NN executable loadable file (ELF) prior to loading and execution of the NN ELF by the NN. [Tshouva, col. 3 lines 33 – 43 discloses Each of the valid execution path(s) comprises an ordered pattern concatenating the unique identifier of each preceding routine in order of execution. The registration code segment is configured to append the unique identifier of each routine to an ordered pattern of the runtime execution sequence upon execution of the respective routine. The flow validation code segment is configured to verify a match between the ordered pattern of the runtime execution sequence and the ordered pattern of at least one of valid execution path(s). Col. 2 lines 12 – 19 discloses a system for generating compiled intermediate code files adjusted to apply execution control flow verification, comprising a program store storing a code and one or more constructing processors coupled to the program store for executing the stored code. The code comprising: Code instructions to receive one or more intermediate code files generated by a compiler, the intermediate code file(s) comprising a plurality of routines.], [Huang is relied upon to teach NN, Huang para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.].
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Tshouva’s system with Huang’s system, with a motivation to Identifying one or more valid execution paths leading to execution of one or more critical routines of the plurality of routines. Each of the valid execution path(s) identified by analyzing the intermediate code file(s) describes an order of execution of each preceding routine of the plurality of routines executed prior to execution of each of the critical routine(s). [Tshouva, col. 2 lines 24 – 30]

Regarding claim 14, it has features similar to the features within claim 6, therefore, it is rejected in a similar manner.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173571 A1 to Huang et al., (hereinafter, “Huang”) in view of US 20120124381 A1 to Kim in further view of US 20190129888 A1 to Bowman et al., (hereinafter, “Bowman”).
Regarding claim 8, modified Huang teaches the method of claim 1, but modified Huang does not teach wherein segmenting the memory partition of the model into a plurality of segments comprises padding one segment of the plurality of segments to make a size of the one segment equal to the pre-configured memory size.
However, Bowman does teach wherein segmenting the memory partition of the model into a plurality of segments comprises padding one segment of the plurality of segments to make a size of the one segment equal to the pre-configured memory size. [Bowman, para. 506 discloses the processor component may check whether one of the one or more segments just formed is smaller in size than a minimum threshold size that may be imposed by the one or more storage devices. If so at 3170, then at 3172, the processor component may check whether the imposition of the minimum threshold size includes an allowance for one segment of the data set to be smaller than the minimum threshold size. If not at 3172, then the processor component may pad the one segment that is smaller than the minimum threshold size with null values, zero values and/or some other form of padding value to bring the size of that segment up to the minimum threshold size.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Bowman’s system with Huang’s system, with a motivation for a segment smaller than the minimum threshold size at 3170, or whether having such a segment was permitted at 3172, or whether such a segment was padded at 3174, at 3180, the processor component may check whether it is to receive a pointer from the control device or controller pointing to a location within the data file at which the processor component is store its segment(s) [Bowman, para. 507]

Regarding claim 16, it has features similar to the features within claim 8, therefore, it is rejected in a similar manner.

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120124381 A1 to Kim in view of US 20180173571 A1 to Huang et al., (hereinafter, “Huang”).
Regarding claim 17, Kim teaches a computer-implemented method for verifying a  model [of a neural network (NN)], the method comprising: verifying a concatenated hash segment of the model [of the NN], the concatenated hash segment including a concatenation of a plurality of offline-generated hash segments hashed from a plurality of segments of the model, each of the plurality of segments of the model is of a pre-configured memory size; [Kim, para. 20 discloses a verification device of a validation system, the verification device including a receiving unit to receive metadata including verification information and a segment, a content hash generating unit to generate a content hash value based on hash values of a plurality of segments] hashing, successively, a segment of the plurality of segments of the model to generate an online-generated hash segment for the segment; [Kim, para. 20 discloses wherein the hash values are included in the verification information, and a verifying unit to verify whether the verification information has integrity by comparing the content hash value with a verification value that is obtained by decoding a signature value included in the verification information with a public key, and, in response to the verification information having integrity, to verify the received segment based on the hash values that are included in the verification information.] comparing the online-generated hash segment with the offline-generated hash segment corresponding to the segment; verifying that the online-generated hash segment for each segment of the plurality of segments of the model equals to the offline-generated hash segment corresponding to the segment; [Kim, para. 20 discloses and a verifying unit to verify whether the verification information has integrity by comparing the content hash value with a verification value that is obtained by decoding a signature value included in the verification information with a public key, and, in response to the verification information having integrity, to verify the received segment based on the hash values that are included in the verification information.], but Kim does not teach model of a neural network (NN) and using the model of the NN in one or more inference layers of the NN.
However, Huang does teach model of a neural network (NN) and using the model of the NN in one or more inference layers of the NN. [Huang, para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Huang’s system with Kim’s system, with a motivation for   save memory storage and improve computation efficiency. Additionally, the method and system provide an efficient data transmission between a main memory and a chip implements the parallel operations. The efficient data transmission may be achieved by dense parameter and input data packing. This data arrangement may also simplify instructions and reduce memory access. The parallel operations may include operations in a CNN layer and a smooth data pipelining or seamless dataflow between layers may be provided by data management. [Huang, para. 34]

Regarding claim 18, modified Kim teaches the method of claim 17, but modified Kim does not teach wherein the model of the NN comprises model weights and metadata of the model.
However, Huang does teach wherein the model of the NN comprises model weights and metadata of the model. [Huang, para. 36 discloses the convolutional layers and fully-connected layers may include parameters or weights. These parameters or weights can be learned in a training phase. The parameters may be trained with gradient descent so that the class scores that the CNN computes are consistent with the labels in the training set for each image. The parameters may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as the production or application process.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Huang’s system with Kim’s system, with a motivation for   save memory storage and improve computation efficiency. Additionally, the method and system provide an efficient data transmission between a main memory and a chip implements the parallel operations. The efficient data transmission may be achieved by dense parameter and input data packing. This data arrangement may also simplify instructions and reduce memory access. The parallel operations may include operations in a CNN layer and a smooth data pipelining or seamless dataflow between layers may be provided by data management. [Huang, para. 34]

Regarding claim 19, modified Kim teaches the method of claim 18, wherein hashing, successively, a segment of the plurality of segments of the model to generate an online-generated hash segment for the segment comprises: hashing the segment of the model [weights] in the partition of the secure memory to generate an online-generated hash segment for the segment of the model [weights]. [Kim, para. 72 discloses the hash unit 520 may calculate hash values 620 through 627 of the plurality of segments 610 through 617, respectively. The hash unit 520 may calculate an initial hash value by hashing the content 600 before the content is divided. Para. 73 discloses he content hash generating unit 530 may generate a content hash value based on the hash values 620 through 627 of the plurality of segments 610 through 617. As another example, the content hash generating unit 530 may generate the content hash value by performing another hash using the hash values 620 through 627 of the plurality of segments 610 through 617 as a factor of a hash function. The content hash generating unit 530 may generate the content hash value by connecting and hashing the hash values 620 through 627 of the plurality of segments 610 through 617.], but Kim does not teach writing a segment of the model weights into a partition of a secure memory, wherein a size of the partition of the secure memory is the preconfigured memory size;
However, Huang does teach writing a segment of the model weights into a partition of a secure memory, wherein a size of the partition of the secure memory is the preconfigured memory size; [Huang, para. 36 discloses the convolutional layers and fully-connected layers may include parameters or weights. These parameters or weights can be learned in a training phase. The parameters may be trained with gradient descent so that the class scores that the CNN computes are consistent with the labels in the training set for each image. The parameters may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as the production or application process. Para. 52 discloses The fully-connected layer may apply a set of weights or parameters in its inputs and accumulate a result as the output of the fully-connected layer. In some cases, an activation layer may immediately follow the fully-connected layer and output the result of the CNN system.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Huang’s system with Kim’s system, with a motivation for   save memory storage and improve computation efficiency. Additionally, the method and system provide an efficient data transmission between a main memory and a chip implements the parallel operations. The efficient data transmission may be achieved by dense parameter and input data packing. This data arrangement may also simplify instructions and reduce memory access. The parallel operations may include operations in a CNN layer and a smooth data pipelining or seamless dataflow between layers may be provided by data management. [Huang, para. 34]

Regarding claim 20, modified Kim teaches the method of claim 17, wherein the concatenated hash segment comprises an encryption of the concatenated hash segment using a private key of a public, private key pair, and wherein verifying a concatenated hash segment of the model [of the NN] comprises: decrypting the encryption of the concatenated hash segment using the public key of the public, private key pair; and verifying the concatenated hash segment based on the decrypting of the encryption of the concatenated hash segment before hashing, successively, a segment of the plurality of segments of the model. [Kim, para. 20 discloses a verification device of a validation system, the verification device including a receiving unit to receive metadata including verification information and a segment, a content hash generating unit to generate a content hash value based on hash values of a plurality of segments, wherein the hash values are included in the verification information, and a verifying unit to verify whether the verification information has integrity by comparing the content hash value with a verification value that is obtained by decoding a signature value included in the verification information with a public key, and, in response to the verification information having integrity, to verify the received segment based on the hash values that are included in the verification information.], but Kim does not teach the model of the NN.
However, Huang does teach the model of the NN. [Huang, para. 5 discloses receiving information regarding a neural network wherein the plurality of groups correspond to a plurality of layers of the neural network and the plurality of items include parameters of the neural network, and where the plurality of parallel operations correspond to multiplications associated with one of the plurality of layers.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Huang’s system with Kim’s system, with a motivation for   save memory storage and improve computation efficiency. Additionally, the method and system provide an efficient data transmission between a main memory and a chip implements the parallel operations. The efficient data transmission may be achieved by dense parameter and input data packing. This data arrangement may also simplify instructions and reduce memory access. The parallel operations may include operations in a CNN layer and a smooth data pipelining or seamless dataflow between layers may be provided by data management. [Huang, para. 34]

Conclusion
Pertinent prior art made of record however not relied upon includes:
US 10909033 B1 to Fang et al.
US 20180150684 A1 to Wang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434           

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434